Citation Nr: 0311152	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  95-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including bipolar disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable rating for the residuals of 
a right wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant, R. V. and M. S.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1974 to August 1975.

In November 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denied the veteran's 
request to reopen a claim of entitlement to service 
connection for psychiatric disability, including manic 
depressive illness.  The RO also denied the veteran's claim 
of entitlement to an increased rating for her service-
connected right wrist disability.  The veteran disagreed with 
those decisions and perfected appeals to the Board of 
Veterans' Appeals (Board).  

In July 1994, following a hearing at the RO, the hearing 
officer denied the veteran's claim of entitlement to service 
connection for PTSD.  In August 1994, the veteran was issued 
a Supplemental Statement of the Case (SSOC) which included 
that issue.  In September 1994, the Board received the 
veteran's substantive appeal which perfected his appeal with 
respect to the issue of service connection for PTSD.  
38 C.F.R. § 20.302(c) (1994).  Accordingly, that issue is 
before the Board.

In October 2002, the Board remanded the case for further 
development.  Pursuant to that remand, the veteran had a 
hearing at the RO before the undersigned.  Thereafter, the 
case was returned to the Board for further appellate action.

The issue of entitlement to service connection for 
psychiatric disability, including bipolar disorder and PTSD, 
and the issue of entitlement to a compensable rating for 
right wrist disability are the subjects of a remand at the 
end of this decision.


FINDINGS OF FACT

1.  In an unappealed rating action in November 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for psychiatric disability.

2.  Evidence associated with the record since the RO's 
decision in January 1989 is neither cumulative or redundant 
and, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The RO's November 1989 decision, which denied entitlement 
to service connection for a psychiatric disability, is final.  
38 U.S.C.A. § 4005 (1988); 38 C.F.R. § 19.192 (1989).

2.  The criteria to reopen the claim of entitlement to 
service connection for psychiatric disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.

As noted above, the veteran seeks entitlement to service 
connection for psychiatric disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for psychiatric disability.  In November 1989, the RO 
confirmed and continued prior denials of entitlement to 
service connection for psychiatric disability.  Relevant 
evidence on file at that time consisted of the veteran's 
service medical records; a report from the Dallas VAMC 
reflecting the veteran's hospitalization from April 1977 to 
May 1977; reports of VA examinations performed in January 
1978 and October 1981; a report from the Dallas VAMC, 
reflecting the veteran's hospitalization from January 1978 to 
February 1978; a March 1983 report from the Midtown Mental 
Health Center; VA clinical records, reflecting treatment from 
November 1986 through May 1989; and reports reflecting the 
veteran's hospitalization at the Memphis VAMC in May 1988, 
from June to July 1988, and from December 1988 to January 
1989.  

The foregoing records show that, in service, the veteran was 
treated for various psychiatric problems, including anxiety.  
Further psychiatric workup showed, however, that the 
veteran's diagnoses were mixed personality disorder, passive-
aggressive and inadequate types; and paranoid ideation, 
manipulative behavior.  The various post service diagnoses 
included passive-dependent inadequate personality in a very 
immature individual; manic-depressive illness; anxiety; a 
history of depression; a history of bipolar disorder; 
adjustment disorder with mixed emotional features; and 
somatization disorder.  Although the July 1983 report from 
Midtown Mental Health Center stated that the veteran had 
manic-depressive illness which had its onset in service, the 
preponderance of the evidence revealed that an acquired 
psychiatric disorder was first manifested several years after 
the veteran's separation from service.  Moreover, laws and 
regulations in effect in November 1989 stated that 
personality disorders, such as those demonstrated in service, 
were not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1998).  
Accordingly, service connection was denied.  The veteran was 
notified of that decision, as well as her appellate rights; 
however, a notice of disagreement was not received with which 
to initiate the appellate process.  38 U.S.C. § 4005; 
38 C.F.R. § 19.129 (1989).  Accordingly, that decision became 
final under the law and regulations then in effect.  
38 U.S.C. § 4005; 38 C.F.R. § 19.192.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is evidence not previously 
submitted to VA decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist the veteran in the 
development of her claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's November 
1989 decision consists of the veteran's service personnel 
records; VA medical records, reflecting the veteran's 
treatment from May 1984 through August 2000; a March 1989 
report from J. E. C., M.D.; reports from Tarrant County 
Mental Health, dated in August 1993 and August 1997; a 
February 1994 report from E. J., M.A.; reports from the 
Fort Worth Vet Center, dated in May 1994 and January 1998; a 
report from All Saints Hospital, reflecting the veteran's 
hospitalization in July 1997; the report of a VA psychiatric 
examination, performed in December 1997; the report of a 
psychiatric evaluation, performed at the University of 
North Texas in October 1998; and the veteran's Social 
Security records, received in June 1999.

The additional evidence is new in the sense that it had not 
previously been before the VA for review.  The report of the 
VA psychiatric examination in December 1997 shows that the 
veteran's diagnoses were bipolar disorder, chronic, 
repetitious with guarded prognosis and PTSD.  The examiner 
found the veteran believable and suggested a relationship 
between the veteran psychiatric disability and service.  
During her hearings in April 1994, October 2000, and January 
2003, the veteran testified that her psychiatric treatment 
and alleged trauma in service may have represented the first 
manifestations of her currently diagnosed psychiatric 
disability.  As such, the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the appeal.  Accordingly, it is new and 
material for the purpose of reopening the claim of 
entitlement to service connection for psychiatric disability.  
To that extent, the appeal is allowed.


ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disability, the appeal is 
granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for psychiatric disability.  Elkins.  It would be 
premature for the Board to take such action prior to the RO, 
as it could result in prejudice to the veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC  
No. 16-92.  

With respect to the issue of service connection for PTSD, 
service connection for that disability requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f)

In this case, the evidence reveals a diagnosis of PTSD and 
suggests that it may be related to the veteran's reported 
history of rapes in service (see, e.g., report of 
examination, performed by the VA in December 1997).  The 
Board considers additional development with respect to this 
aspect of the appeal is warranted.  

In cases of sexual assault, more particularized requirements 
are established to verify whether the alleged stressor 
actually occurred.  Manual M21-1, Part III, paragraph 
5.14(c); see Patton v. West, 12 Vet. App. 272, 278-80 (1999).  
This does not mean that the evidence must actually prove that 
the incident occurred; rather, it means that the evidence 
must at least be in equipoise with respect to whether the 
incident 
actually occurred, that is, there must be an approximate 
balance of positive and negative evidence regarding the 
occurrence of the claimed stressor.  In such cases, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); Patton, 
12 Vet. App. at 280.

In this case, the veteran alleges that she was raped on two 
occasions in service, once by her drill instructor following 
her graduation from basic training and once during an 
undercover drug operation.  During her January 2003 hearing, 
the veteran testified that in service, she had had talked to 
a number of personnel about the assaults, including a 
chaplain, her commanding officer, and various sergeants.  
Statements from such personnel have not been associated with 
the claims folder, and the Board believes the veteran should 
be accorded an opportunity to obtain and submit such 
statements.  

In addition, the Board notes that copies of the veteran's 
enlisted efficiency reports have not been associated with the 
claims file, and it appears the veteran may have had 
treatment at mental health clinics while in the service, the 
records of which have not been obtained.  It is believed that 
attempts to obtain these documents should be accomplished 
before a final decision is entered.  

Similarly, the Board also notes that the veteran has not been 
examined for VA purposes in connection with her psychiatric 
impairment since 1997.  A current examination with an opinion 
as to the etiology of current disability would be useful.  

With respect to the veteran's orthopedic disability, she 
underwent a VA examination in this regard in 2001, but it was 
noted that the claims folder was not made available to the 
examiner for review.  In addition, during her January 2003, 
hearing before the undersigned, the veteran testified that 
since April 2001, she had received treatment for her service-
connected right wrist disability at the VA Clinic in Fort 
Worth, Texas.  Records of that treatment have not been 
associated with the claims folder.  These deficiencies should 
be corrected prior to the Board entering a decision on this 
issue.  

In light of the foregoing, the Board is of the opinion that 
further development of the record is warranted prior to final 
appellate consideration.  Accordingly, the case is remanded 
for the following actions:

1.  The RO should request copies of the veteran's 
enlisted efficiency reports from the service 
department, National Personnel Records Center 
(NPRC), or other appropriate agency.  In addition, 
an attempt should be made to obtain the records of 
any treatment the veteran received from the Mental 
Health Clinic at Fort Gordon, in September 1974, 
and at Fort Belvoir, Virginia in July 1975.  

2.  The RO should write to the veteran in order to 
give her an opportunity to furnish letters from lay 
personnel she knew in service and to whom she 
recalls speaking about her alleged assaults in 
service, as for instance, her chaplain, commanding 
officer and various sergeants.

3.  The RO should request that the veteran furnish 
the names, addresses, and approximate dates of 
treatment or examination, of all health care 
providers who may possess additional records 
pertinent to her claims of entitlement to service 
connection for psychiatric disability and 
entitlement to a compensable rating for the 
residuals of a right wrist injury.  The appropriate 
effort should then be made to obtain copies of 
these additional records.  

4.  The RO should schedule the veteran for a VA 
psychiatric examination to determine the nature, 
extent, and etiology of any psychiatric disability 
found to be present.  All indicated tests and 
studies should be performed, and any indicated 
consultations should be scheduled.  If PTSD is 
found, the examiner should set forth the stressful 
event(s) considered to have brought on this 
disorder, and the basis for concluding the event(s) 
occurred.  If the veteran's psychiatric disability 
is characterized as other than PTSD, or includes 
psychiatric disorders in addition to PTSD, the 
examiner is requested to render an opinion as to 
whether it is at least as likely as not that 
complaints noted in the service medical records 
were the early manifestation of the currently 
diagnosed disability.  The rationale for all 
opinions must be set forth.  Prior to the issuance 
of any opinion, the claims folder must be made 
available to the examiner for review.

5.  The RO must request records reflecting the 
veteran's treatment for right wrist disability 
since April 2001 from the VA Clinic in Fort Worth, 
Texas.  Failures to respond or negative replies to 
any request must be set forth in writing and 
associated with the claims folder.

6.  When the actions in paragraph 5 have been 
completed, the RO should schedule the veteran for a 
VA orthopedic examination to determine the extent 
of her service-connected residuals of a right wrist 
injury.  All indicated tests studies should be 
performed, and any indicated consultations should 
be scheduled.  The examiner should be specifically 
requested to identify all affected muscle groups 
and joints.  Range of motion studies should be 
reported in degrees, and tests of joint movement 
against varying resistance should be performed.  
The extent of any incoordination, weakened 
movement, and/or excess fatigability should be 
described.  The examiner should identify any 
objective evidence of pain or functional loss due 
to pain.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability during 
flare-ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms of 
additional degrees of limitation of motion during 
flare-ups.  If this is not feasible, the examiner 
should so state.  In addition, the examiner should 
be requested to describe in detail the appearance 
and characteristics of associated scars, to include 
whether any scar is painful or tender, is poorly 
nourished, shows repeated ulceration, or results in 
loss of function of the part affected.  The claims 
file, including a copy of this remand, should be 
made available to the physician, and the 
examination report should reflect that the examiner 
has, in fact reviewed the claims file. 

7.  When all of the requested actions have been 
completed, the RO should undertake any other 
development they consider indicated and then 
readjudicate the issues of entitlement to service 
connection for psychiatric disability (including 
PTSD) and entitlement to an increased rating for 
the veteran's service-connected residuals of a 
right wrist injury.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she and her representative must be 
furnished an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the case should 
be returned to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



